Case 18-33926-hdh7 Doc 316 Filed 07/21/21             Entered 07/21/21 08:37:24      Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:                                           §
                                                 §
MANSFIELD BOAT AND RV                            §             Case No. 18-33926-HDH--7
STORAGE, LLC                                     §
                                                 §
    DEBTOR                                       §           Hearing Date: August 19, 2021
                                                 §           Hearing Time:  9:00 a.m.


                                    NOTICE OF HEARING

       PLEASE TAKE NOTICE that a hearing is scheduled for 9:00 a.m. on Thursday, August
19, 2021, on the 14th floor of the Federal Building located at 1100 Commerce Street, Dallas, Texas
75242, before the Honorable Harlin D. Hale on the Trustee’s Motion to Sell [Doc. No. 315 ].

                                                     Respectfully submitted,
                                                     /s/ Scott M. Seidel
                                                     Scott M. Seidel, Esq.
                                                     State Bar No. 1799945
                                                     SEIDEL LAW FIRM
                                                     6505 W. Park Blvd., Suite 306
                                                     Plano, Texas 75093
                                                     Telephone: 214-234-2500
                                                     scott@scottseidel.com
                                                     THE CHAPTER 7 TRUSTEE



      NO HEARING HEREON WILL BE CONDUCTED UNLESS A WRITTEN RESPONSE IS
FILED WITH THE CLERK OF THE COURT AT THE UNITED STATES BANKRUPTCY COURT
LOCATED AT 1100 COMMERCE STREET IN DALLAS, TEXAS 75242, BEFORE 4:00 P.M. ON
AUGUST 16, 2021, WHICH IS AT LEAST TWENTY-FOUR (24) DAYS FROM THE DATE OF
SERVICE HEREOF.
      ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK, AND A
COPY MUST BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE
AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED, A HEARING WILL BE HELD
WITH NOTICE ONLY TO THE OBJECTING PARTY.
      IF NO HEARING ON SUCH NOTICE OF MOTION IS TIMELY REQUESTED, THE
RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY
ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE
TAKEN.
 Case 18-33926-hdh7 Doc 316 Filed 07/21/21                      Entered 07/21/21 08:37:24             Page 2 of 2




                                             CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been served via electronic mail to the
parties who receive electronic notification in this case, including the United States Trustee’s office, the Debtor, and
the parties listed below and on the attached service list on this the 21st day of July 2021.

                                                              /s/ Scott M. Seidel


Larry Reynolds
Warren V. Norred, Esq.                      {via email: warren@norredlaw.com}
NORRED LAW, PLLC
515 E. Border Street
Arlington, Texas 76010
Telephone: 817-704-3984
Counsel for Larry Reynolds

Janice Reynolds
Clayton L. Everett, Esq.                    {via email:    clayton@norredlaw.com}
NORRED LAW, PLLC
515 E. Border Street
Arlington, Texas 76010
Telephone: 817-704-3984
Counsel for Janice Reynolds
